PER CURIAM:
The petitioning Board issued an Order based upon its finding that the respondent union had violated section 8(b) (2) and (1) (A) of the National Labor Relations Act, as amended, 29 U.S.C. § 151 et seq. This conclusion followed the Board’s determination that the respondent had attempted to cause, and did cause, am employer to discharge one of its employees because of the latter’s non-membership in the Union. The Board’s Order is reported at 189 NLRB No. 14, 1971 CCH NLRB 22,838 (1971).
Our review of the record convinces us that there was substantial evidence to support the Board’s critical factual determinations. Accordingly, its Petition for Enforcement is granted, and its Order will be
Enforced.